Citation Nr: 1232046	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-23 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 12, 2006, for the grant of service connection for loss of sphincter control.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for loss of sphincter control secondary to service-connected ulcerative colitis, effective from May 12, 2006.  


FINDING OF FACT

The Veteran's claim for entitlement to service connection for loss of sphincter control was received by VA on January 16, 2001.  


CONCLUSION OF LAW

The criteria are met for an effective date of January 16, 2001, for the grant of service connection for loss of sphincter control.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Once the underlying benefit is granted, further notice to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Regardless, the RO has obtained the Veteran's service records and private treatment records, and provided her with VA examinations.  The Veteran has not identified any records that VA has failed to obtain.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of providing for an even earlier effective date than January 16, 2001, for her claim.  38 U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (acknowledging that Congress has placed reasonable limits on VA's duty to assist). 

A decision of the Social Security Administration (SSA) dated in June 2001 granted the Veteran disability insurance benefits - effective June 2000, due to her ulcerative colitis and pelvic pain syndrome.  The decision noted that she was afforded an SSA hearing on May 31, 2001.  She testified that she had frequent episodes of diarrhea, 8-10 times per day, she could no longer control the diarrhea, and had to wear protective undergarments due to accidents.

Service connection for loss of sphincter control was granted in the January 2007 rating decision on appeal, effective May 12, 2006.  The Veteran contends that she was diagnosed with loss of sphincter control in 1987.  The Veteran and her representative also note that the Veteran has continuously prosecuted this appeal since 2001, and that she has suffered from the condition since then. 

The award of service connection for loss of sphincter control in January 2007 was based on the RO's determination that the disability was incurred secondary to a service-connected ulcerative colitis.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

The current effective date for the award of service connection for loss of sphincter control is May 12, 2006, the date of the VA examination in which she reported that she had fecal leakage due to very poor sphincter control and had to use pads on a daily basis.  The examination noted less than good rectal muscle tone. 

For the purpose of calculating the proper effective date for the award of service connection for loss of sphincter control, the Board finds that the Veteran's claim was received by VA on January 16, 2001.  At that time, she requested service connection for a rectal disorder as secondary to her service-connected ulcerative colitis.  The Board must now determine on what date entitlement to service connection for loss of sphincter control arose.  

As discussed above, the record contains evidence dating from May 31, 2001, the date of her SSA hearing, that the Veteran had loss of sphincter control when she noted that her diarrhea could no longer be controlled, and she had to wear protective undergarments due to such accidents.  The Board notes that Veteran's claims files contain treatment records, both private and VA, from shortly after separation from service, and VA examinations dating from June 1987.  Although these records note that she had ulcerative colitis, stool problems, and hemorrhoids prior to May 31, 2001, none of these records indicate fecal leakage or loss of sphincter control.  However, a layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board also finds that the Veteran is credible as to her reports of experiencing fecal leakage prior to May 31, 2001.  

Thus, the proper effective date for the grant of service connection for loss of sphincter control is January 16, 2001, the date of receipt of the Veteran's claim for service connection for a rectal disorder.  Accordingly, an earlier effective date of January 16, 2001, is warranted. 


ORDER

Entitlement to an earlier effective date of January 16, 2001, for the award of service connection for loss of sphincter control is granted. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


